United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
REGIONAL FIELD OFFICE, Jackson, MS,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-64
Issued: September 21, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 12, 2010 appellant filed a timely appeal from an August 23, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) terminating her
compensation benefits. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s
compensation benefits effective August 29, 2010 on the grounds that her work-related conditions
had ceased without residuals; and (2) whether appellant has established that she sustained an
emotional condition in the performance of duty.
On appeal, counsel asserts that OWCP’s August 23, 2010 decision was contrary to fact
and law.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on or before September 30, 2000, appellant, then a 50-year-old
claims examiner/insurance specialist, sustained an aggravation of hypertension due to a stressful
workload and overwork. It also accepted bilateral carpal tunnel syndrome and bilateral trigger
thumbs.2 Appellant received wage-loss compensation for intermittent work absences beginning
on May 18, 2001. She stopped work on July 12, 2002 and did not return. Appellant received
wage-loss compensation for total disability beginning on July 16, 2002.3
From January 2001 to July 2002 appellant’s supervisors submitted September 14 and 16,
2002 statements noting appellant’s concern about her workload and that she was assigned a
mentor. In December 2001 supervisors assigned additional claims as the office was short staffed
during the holiday season. Appellant was unable to process the additional cases.
Dr. Karen Collins, an attending Board-certified family practitioner, submitted reports
from July 1999 to December 2003 diagnosing hypertension aggravated by job stress. She opined
that appellant had been totally disabled since July 2002. Dr. Collins submitted reports through
December 2008 finding appellant’s hypertension unchanged.
Dr. Douglas Gurman, an attending Board-certified hand surgeon, performed a left median
nerve release on May 15, 2003.
On July 19, 2004 appellant filed an occupational disease claim (Form CA-2) alleging that
on or before September 30, 2000, she sustained anxiety and depression due to overwork, as well
as a pattern of harassment and discrimination.
In a July 16, 2004 report, Dr. Krishna Gupta, an attending Board-certified psychiatrist,
diagnosed depressive disorder and adjustment disorder with mixed emotional features. He
checked a box “yes” indicating his support for causal relationship. Dr. Gupta indicated that
appellant was totally disabled for work from July 15, 2002 onward. He referred appellant to Gail
Avery, a counselor, for psychotherapy.4
In a June 12, 2006 statement of accepted facts, OWCP accepted as compensable that
appellant “was required to manage a voluminous workload in addition to her normal assigned
duties, assignments and special tasks within established time frames and constraints.” It found

2

OWCP initially denied the claim by December 18, 2002 decision, vacated on June 4, 2004.

3

The employing establishment terminated appellant on October 17, 2003 due to excessive absenteeism. On
February 16, 2005, the Social Security Administration approved appellant’s application for disability retirement
benefits. On March 22, 2006, appellant elected to receive FECA benefits in lieu of Office of Personnel Management
(OPM) disability retirement benefits effective July 12, 2006. OWCP placed appellant’s case on the periodic rolls
effective July 1, 2006.
4

On July 13, 2005 OWCP obtained a second opinion from Dr. Kurt Bruckmeier, a Board-certified internist, who
found appellant permanently disabled from her date-of-injury job as the accepted aggravation of hypertension had
not resolved.

2

that appellant did not establish as factual her allegations of harassment, discrimination and unfair
working conditions.5
On February 8, 2010 OWCP obtained a second opinion from Dr. Benjamin Root, a
Board-certified psychiatrist. It requested that Dr. Root explain whether the accepted work factor
caused or aggravated any psychiatric condition, and whether appellant had continuing residuals
of such condition. Dr. Root reviewed the medical record and statement of accepted facts OWCP
provided for his use. On psychiatric examination, he observed anxious mood with despondency
but found appellant’s responses were within normal limits. Dr. Root diagnosed generalized
anxiety disorder, a history of depression, and a history of adjustment disorder with mixed anxiety
and depressed mood. He opined that the statement of accepted facts and appellant’s responses
on examination demonstrated that the generalized anxiety disorder and hypertension continued to
be related to her federal employment. Dr. Root found appellant unable to perform her date-ofinjury job as anxiety and depression impaired her concentration and problem solving abilities.
He opined that appellant had reached maximum medical improvement but required continued
medication and psychotherapy.
On February 19, 2010 OWCP obtained a second opinion from Dr. Parvesh Goel, a
Board-certified internist, who reviewed the medical record and statement of accepted facts
provided. On examination, Dr. Goel noted muscle atrophy in both hands and obtained a blood
pressure reading of 141/78. He diagnosed hypertension, bilateral carpal tunnel syndrome,
bilateral trigger thumb, anxiety and depression. Dr. Goel opined that appellant’s continuing
hypertension was “likely” or “possibly” caused by labile hypertension that progressed to
essential hypertension. He also stated that appellant did not have hypertension. Dr. Goel found
that appellant’s bilateral carpal tunnel syndrome and trigger thumb remained active. He
commented that he was unaware of appellants’ job duties but that she “should be able to resume
her preinjury position considering hypertension as her only work-related injury.”
In a June 3, 2010 file memorandum, OWCP found that Dr. Root’s opinion should be
disregarded as he did not provide medical rationale and OWCP had not accepted an emotional
condition.
By notice dated June 4, 2010, OWCP advised appellant that it proposed to terminate her
compensation benefits on the grounds that the accepted conditions had ceased without residuals,
based on Dr. Goel’s opinion as the weight of the medical evidence. It afforded her 30 days to
submit additional evidence or argument.
In response, appellant submitted a June 25, 2010 letter reiterating her account of
overwork and harassment, a June 25, 2010 release of records, and Ms. Avery’s June 24, 2010
comments on appellant’s workplace. She also provided an undated letter from Dr. Collins
explaining that appellant had no hypertensive symptoms prior to the accepted workload increase.
Dr. Collins opined that appellant’s hypertension remained disabling.
5

On July 16, 2006 OWCP obtained a second opinion from Dr. Elizabeth Henderson, a Board-certified
psychiatrist, who diagnosed a resolved adjustment disorder with mixed anxiety and depressed mood, caused by the
accepted factors of a heavy workload and overwork. In an April 23, 2007 letter, Dr. Gupta opined that the
adjustment disorder had not resolved as appellant had frequent decompensations when reminded of her limitations.

3

By decision dated August 23, 2010, OWCP terminated appellant’s wage loss and medical
compensation benefits on the grounds that the accepted conditions had resolved without
residuals. It found that the new medical evidence submitted did not establish continuing
residuals of the accepted condition. OWCP denied appellant’s emotional condition claimed on
the grounds that she did not submit sufficient medical evidence to establish causal relationship.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.6 Having determined that an employee has a disability
causally related to his or her federal employment, OWCP may not terminate compensation
without establishing either that the disability has ceased or that it is no longer related to the
employment.7 The right to medical benefits for an accepted condition is not limited to the period
of entitlement for disability compensation.8 To terminate authorization for medical treatment,
OWCP must establish that appellant no longer has residuals of an employment-related condition
which require further medical treatment.9
The fact that OWCP accepts appellant’s claim for a specified period of disability does not
shift the burden of proof to appellant to show that he or she is still disabled. The burden is on
OWCP to demonstrate an absence of employment-related disability during the period subsequent
to the date when compensation is terminated or modified.10 OWCP’s burden includes the
necessity of furnishing rationalized medical opinion evidence based on a proper factual and
medical background.11
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained bilateral carpal tunnel syndrome, bilateral
trigger thumbs and an aggravation of hypertension. Appellant submitted medical evidence
regarding her treatment for hypertension through June 2010 from Dr. Collins, an attending
Board-certified family practitioner, who found appellant’s hypertension was caused by and
continued to be related to the accepted employment factors of a heavy workload and overwork.
She underwent a left median nerve release on May 15, 2003.
On February 19, 2010 OWCP obtained a second opinion from Dr. Goel, a Board-certified
internist, who found a blood pressure reading of 141/78 but stated that appellant did not have
hypertension, or had labile or essential hypertension or both. Dr. Goel noted that he was
unfamiliar with appellant’s job duties. OWCP terminated appellant’s compensation effective
6

Bernadine P. Taylor, 54 ECAB 342 (2003).

7

Id.

8

Roger G. Payne, 55 ECAB 535 (2004).

9

Pamela K. Guesford, 53 ECAB 726 (2002).

10

Raymond W. Behrens, 50 ECAB 221 (1999).

11

Id.

4

August 29, 2010 based on Dr. Goel’s opinion. The Board finds that the termination was
improper as there was a conflict of medical opinion between Dr. Goel, for the government, and
Dr. Collins, for appellant.
Dr. Collins stated that appellant’s hypertension was ongoing through June 2010 and
continued to be related to the accepted work factors. Dr. Goel opined both that appellant had and
did not have hypertension, that the condition could be related to undiagnosed preexisting
conditions, and that he was unfamiliar with appellant’s work. The two physicians thus disagree
on the presence and etiology of the accepted condition. Their opinions are fundamentally at
odds.
FECA, at 5 U.S.C. § 8123, states that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination. OWCP did not do this. At the
time of the termination, there was an outstanding conflict of medical opinion. The termination
was thus improper as OWCP did not meet its burden of proof in terminating compensation.12
On appeal, counsel asserted that OWCP’s August 23, 2010 decision is “contrary to fact
and law.” As stated, OWCP did not meet its burden of proof in terminating appellant’s
compensation.
LEGAL PRECEDENT -- ISSUE 2
FECA provides for payment of compensation for personal injuries sustained while in the
performance of duty.13 Where disability results from an employee’s reaction to his regular or
specially assigned duties or to a requirement imposed by the employment, the disability comes
within the coverage of FECA.14 To establish entitlement to benefits, a claimant must establish a
factual basis for the claim by supporting the allegations with probative and reliable evidence.15
This burden includes the submission of a detailed description of the employment factors or
conditions which appellant believes caused or adversely affected the condition or conditions for
which compensation is claimed.16
In cases involving emotional conditions, the Board has held that when working
conditions are alleged as factors in causing disability, OWCP, as part of its adjudicatory
function, must make findings of fact regarding which working conditions are deemed
compensable factors of employment and are to be considered by a physician when providing an
opinion on causal relationship.17 The Board has held that a variety of work factors are
12

Raymond W. Behrens, supra note 10.

13

5 U.S.C. § 8102(a).

14

5 U.S.C. §§ 8101-8193. Lillian Cutler, 28 ECAB 125 (1976).

15

Ruthie M. Evans, 41 ECAB 416 (1990).

16

Effie O. Morris, 44 ECAB 470 (1993).

17

See Norma L. Blank, 43 ECAB 384 (1992).

5

compensable under FECA. Among them, overwork is a compensable factor of employment if
appellant submits sufficient evidence to substantiate this allegation.18 If a claimant implicates a
factor of employment, OWCP should then determine whether the evidence of record
substantiates that factor. When the matter asserted is a compensable factor of employment and
the evidence of record establishes the truth of the matter asserted, the Office must base its
decision on an analysis of the medical evidence.19
The Board has held that incidents of discrimination or retaliation by supervisors and
coworkers, if established as occurring and arising from the employee’s performance of his or her
regular duties, could constitute employment factors.20 The issue is whether the claimant has
submitted evidence sufficient under FECA to establish an injury arising in the performance of
duty.21 For discrimination to give rise to a compensable disability under FECA, there must be
probative and reliable evidence that harassment or discrimination did in fact occur.22 Mere
perceptions of harassment, retaliation or discrimination are not compensable under FECA.23
ANALYSIS -- ISSUE 2
Appellant claimed that she sustained anxiety and depression due to overwork, harassment
and discrimination. The Board must initially review whether these alleged incidents and
conditions of employment are covered employment factors under the terms of FECA. Overwork
is a compensable employment factor if substantiated by the evidence.24 In support of her
allegations, appellant submitted supervisory statements confirming that in December 2001,
appellant was assigned additional duties when the office was short staffed, in addition to an
already heavy workload. OWCP accepted as factual that appellant was required to manage a
heavy workload and additional duties under deadlines. The Board finds that appellant has
established her allegations of a heavy workload and overwork as factual and compensable.
Appellant also attributed her condition to a pattern of supervisory harassment and
discrimination. Harassment and discrimination may also be compensable if arising from
assigned duties and corroborated by sufficient evidence.25 However, appellant did not submit

18

Bobbie D. Daly, 53 ECAB 691 (2002); Robert W. Wisenberger, 47 ECAB 406, 408 (1996); Chester R.
Henderson, 42 ECAB 352 (1991); Manuel W. Vetti, 33 ECAB 750 (1982). See Georgia F. Kennedy, 35 ECAB
1151, 1155 (1984) (the Board held that an unusually heavy workload is covered under the Federal Employees’
Compensation Act).
19

Marlon Vera, 54 ECAB 834 (2003).

20

Janice I. Moore, 53 ECAB 777 (2002). See David W. Shirey, 42 ECAB 783 (1991).

21

See Martha L. Cook, 47 ECAB 226 (1995).

22

Janice I. Moore, supra note 20.

23

Kim Nguyen, 53 ECAB 127 (2001).

24

Bobbie D. Daly, supra note 18; Georgia F. Kennedy, supra note 18.

25

Janice I. Moore, supra note 20; Martha L. Cook, supra note 21.

6

evidence substantiating any incidents of harassment or discrimination at work. Therefore, she
has not established a compensable factor in this regard.26
As appellant established compensable factors of employment, the Board must examine if
the medical evidence supports that she sustained an emotional condition as a result of those
factors. Dr. Gupta, an attending Board-certified psychiatrist, diagnosed an adjustment disorder
with mixed emotional features. He checked a box “yes” on a July 16, 2004 form report
indicating his support for causal relationship. As this opinion was insufficiently rationalized,27
OWCP obtained a second opinion on February 8, 2010 from Dr. Root, a Board-certified
psychiatrist. OWCP prepared a statement of accepted facts, accepting as factual that appellant
managed a large workload and additional assignments under time constraints.
OWCP asked Dr. Root to determine if appellant sustained a work-related emotional
condition and if such condition had resolved. Dr. Root conducted a psychiatric examination and
diagnosed generalized anxiety disorder with a history of depression and adjustment disorder. He
explained that appellant’s responses, when correlated to the accepted employment factor of
overwork, demonstrated that the generalized anxiety disorder continued to be work related and
disabling. Dr. Root opined that appellant had reached maximum medical improvement and
required continued treatment.
In a June 3, 2010 file memorandum, OWCP stated it would disregard Dr. Root’s opinion
because he did not explain his reasoning. It asked Dr. Root to determine if appellant had a workrelated emotional condition. To discount his opinion because he did exactly as OWCP asked is
contrary to logic. Additionally, Dr. Root provided medical rationale explaining the causal
relationship between the diagnosed anxiety disorder and overwork. His opinion is based on the
complete medical record and statement of accepted facts. It is entitled to the weight of the
medical evidence.28 The evidence establishes that appellant sustained an emotional condition in
the performance of duty due to the accepted employment factor of overwork. OWCP’s
August 23, 2010 decision finding that appellant did not establish a work-related emotional
condition will be reversed.
CONCLUSION
The Board finds that OWCP improperly terminated appellant’s wage-loss and medical
benefits as there was a conflict of medical opinion regarding the presence of continuing injuryrelated residuals. The Board further finds that appellant has established that she sustained an
emotional condition in the performance of duty.

26

Kim Nguyen, supra note 23.

27

Calvin E. King, 51 ECAB 384 (2000) (the Board held that form reports from a physician who checked a yes
box indicating a causal relationship between the claimant’s spinal stenosis and his employment had little probative
value absent supporting rationale and were insufficient to establish causation). Debra S. King, 44 ECAB
203 (1992).
28

Deborah L. Beatty, 54 ECAB 340 (2003).

7

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 23, 2010 is reversed.
Issued: September 21, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

